            Case 2:20-cv-04254-TR Document 14 Filed 08/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BARRY PERSON,                               :
    Plaintiff,                              :            CIVIL ACTION
                                            :
       v.                                   :
                                            :
ANDREW M. SAUL,                             :              No. 20-4254
    Defendant.                              :

                                 ORDER AND JUDGMENT

       AND NOW, on August 4, 2021, upon consideration of Plaintiff Barry Person’s Brief in

Support of her Request for Review, the Commissioner’s Response, and Plaintiff’s Reply, it is

ORDERED:

   1. Plaintiff’s Request for Review (doc. 10) is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                     BY THE COURT:


                                                      /s/ Timothy R. Rice
                                                     TIMOTHY R. RICE
                                                     U.S. MAGISTRATE JUDGE
